DAVISON, V.C.J.
(dissenting)]. I cannot concur in the reasoning nor the conclusion reached in this case by the majority of the court. In discussing my views, some facts, not set out in the foregoing opinion, are of importance. This action is not one wherein tljie heirs or other persons having an interest in the estate are complaining of the acts of the executors, but is one founded upon the objections of a would-be purchaser to the confirmation of a sale of property of the estate to another.
The property consisted of 100 barrels of whiskey, in storage with the Stitzel-Weller Distillery, evidenced by 20 warehouse receipts which had been issued therefor, and which had been purchased by deceased during his lifetime. Immediately after their appointment, the executors wrote the distillery as to the value of the property. They were notified of the price then, and again several months later. This latter quotation was higher than the former because the price ceiling had been advanced by the O.P.A. Soon thereafter, one of the executors heard a radio report to the effect that grain was to be again delivered to the distillers to make more whiskey and that “there will not be any shortage of whiskey.” He thereupon secured the order of the county court to sell the property as being “likely to depreciate in value if not soon disposed of and will incur loss and expense by being kept”, under the provisions of 58 O.S. 1941 §387. Storage fees were being paid on it during all this time. The receipts were sent to Stitzel-Weller Distillery, the purchaser, with draft attached, for $7,605, which was paid March 26, 1945.
About ten days later, no confirmation of the sale having been had, plain*219tiff in error offered to pay $8,500 which offer was renewed in May, 1945, at the time of the hearing on motion to confirm. The county court refused to confirm the sale and accepted the bid of Bowdry. The appeal to the district court was on questions of both law and fact. This appeal is from the judgment of the district court ordering confirmation of the sale as made by the executors.
The sale proceedings were had under the provisions of 58 O.S. 1941 §387, which is as follows:
“At any time after receiving letters, the executor, administrator, or special administrator may apply to the judge and obtain an order to sell perishable and other personal property likely to depreciate in value, or which will incur loss or expense by being kept, and so much other personal property as may be necessary to pay the allowance made to the family of the decedent.. The order for the sale may be made without notice; but the executor, administrator or special administrator is responsible for the property, unless after making a sworn return, and on proper showing, the court shall approve the sale.”
This identical section is a part of the • codes of Arizona, Idaho, Montana, North Dakota, South Dakota, Wyoming and, before amendment, of California, but it does not appear to have been previously interpreted by any court, especially with regard to the general statute providing that:
“No sale of any property of an estate of a decedent is valid unless made under order of the county court, except as otherwise hereinafter provided. All sales must be reported under oath and confirmed by the county court before the title to the property sold passes.” 58 O.S. 1941 §382.
The cases cited in the majority opinion have no application because they do not deal with property embraced in, or proceedings had under section 387, supra. The cases of Bovard v. Dicken-son and Jones v. Wheeler are actions on promissory notes brought by persons to whom the notes had been assigned by the representatives of the deceased payees. In both cases, plaintiffs were denied relief because it was not shown that the notes were sold to plaintiffs by “any order or proceeding of the probate court.” The latter case, quoting from the opinion in the former, contains the statement that “the property involved here is not one of the exceptions” in section 382, supra.
The Flaherty case and the Farmer’s National Bank v. Cravens cases deal with sales made under the provisions of the general sales statutes; the former of real estate; the latter of automobiles which were never ordered sold by the county court.
In the instant case, the property was such that it was classified as perishable or likely to depreciate in value. Because a loss to an estate would result if the regular sale procedure were followed, the Legislature provided a method of sale without delay, by the enactment . of the first statute above. The rules governing statutory construction are well settled.
“Ascertaining the legislative intent is the primary consideration in determining the meaning and effect of any law.” Sheridan Oil Co. v. Superior Court of Creek Co., 183 Okla. 372, 82 P. 2d 832.
“A statute should be given a construction which renders every word and sentence operative rather than one that renders some word or sentences idle and nugatory.” Case, Co. Treas., v. Pinnick, 186 Okla. 217, 97 P. 2d 58.
“A special statute governs over a general statute covering the same subject matter.” In re Hunter’s Estate, 195 Okla. 416, 158 P. 2d 345.
Section 387, supra, by unequivocal language makes it unnecessary to give notice of application to' sell. The alleviation of the necessity for confirmation before transfer of title, is not so apparent from a casual reading of the statute. But the last sentence of the *220statute would be nugatory if the administrator could not deliver the property and pass title before confirmation. By all rules of law the administrator is already liable under his bond for all the property of the estate. But by this section it was intended that he transfer certain property and convey title without prior confirmation of the probate court. Therefore, to prevent him having an opportunity to dissipate the same, he is required to make a return and secure confirmation in order to fix his liability upon final accounting at the amount received at the sale, rather than the fluctuating value of the property which he has disposed of. This sentence, then, protects the estate from the carelessness or fraud of the administrator who, by the first sentence of the statute, has been given power to sell and dispose of assets without the close supervision of the county court generally provided for. The section is applicable to special situations, and therefore, in those instances, has precedence over the general laws which would otherwise govern.
The reasonableness of such interpretation is apparent when the situations where the statute (sec. 387) is applicable are considered. Had deceased been dealing in produce and a carload of ripe tomatoes arrived after his death, they would have perhaps been a total loss before confirmation could be made. In the same length of time the market value of stocks, which might have been assets, can fluctuate greatly. In the instant case the value of the property happened to go up instead of down. Few prospective purchasers would dare make an offer to purchase perishable property at anything like its value if required to await confirmation before getting title, and the perishable property statute would be a useless addition to the otherwise complete provision for probate sale of personal property.
The California law has been amended to plainly state its meaning in line with this reasoning. See Depew v. Imler et al. (Cal.) 149 P. 2d 890.
It is my further opinion, however, that the majority opinion is wrong for another reason. The appeal to the district court was had upon questions of both law and fact as provided for in 58 O.S. 1941 §735. Any previous order of the county court thereupon became as ineffectual as though it had never been made. The question was to be tried de novo in the district court, in the same ¡manner as though it had originated there. As was said in the case of Tilman v. Tilman, 74 Okla. 259, 177 P. 558:
“In probate matters, where an appeal is taken from the county court to the district court on questions of fact, or on questions of both law and fact, the trial in the district court must be de novo, and shall be conducted in the same manner as if the case and proceedings had lawfully originated in that court; and such appellate court has the same power to decide the questions of fact which the county court or judge had. ...”
Among the numerous subsequent decisions of this court to the same effect are: Sam v. Sam, 172 Okla. 342, 45 P. 2d 462; In re Miller’s Estate, 182 Okla. 534, 78 P. 2d 819; In re Caldwell’s Estate, 186 Okla. 399, 98 P. 2d 22.
The confirmation or rejection of the sale was one of purely sound discretion. It is said in Rorer on Judicial Sales, secs. 108-110, that the courts are clothed with an unlimited discretion to confirm a judicial sale or not, as may seem wise or just. The matter of confirmation rests peculiarly upon the wise discretion of the court, in view of all the surrounding facts and circumstances, to be exercised in the interest of fairness, prudence, and the rights of all concerned; and it is difficult to come to any absolute legal rule on the subject, other than that of a sound legal discretion.
In deciding the case, this court has only one question to determine: Did *221the district court, sitting as a probate court, abuse' such discretion in confirming the sale? If not, the judgment should be affirmed. If so, the judgment should be reversed. The only evidence in the record having any bearing on an abuse of discretion is the offer of slightly more than 10 per cent additional to the amount the property sold for and this made sometime after the sale. The court should have confirmed the sale if it was legally made and fairly conducted and the sum bid was not disproportionate to the value. This means the value at the time the sale was made. McGregor v. Jensen, 18 Idaho, 320, 109 P. 729; In re Leonis Estate, 138 Cal. 194, 71 P. 171. Nothing in the record indicates that at the time of the sale the executor could have sold the property for more than he did sell it for. It is my opinion that the judgment of the district court was not an abuse of discretion and should have been affirmed.
I therefore respectfully dissent to the decision and opinion.
I am authorized to state that Mr. Chief Justice HURST, Justice GIBSON and Justice ARNOLD concur in the above dissent.